DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-4 and 6 are pending in the case. Claims 1 and 6 are independent claims. Claim 5 has been canceled.

Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:
Claim 1 recites an “image group”, a “plurality of images”, “images” in a dense region, and “images” in a sparse region. Firstly, there is no defined relationship between the “plurality of images” and images within either the dense or sparse region. Secondly, Applicant is advised to employ more specific or descriptive terminology to improve the clarity of the claim language. For example, when “the images” is recited, Applicant should more clearly indicate to which “images” Applicant refers. Using descriptive terminology rather than generally referring to “images” could improve the quality of the claim language.
Claim 4 recites “incline is so set” in line 2 of the claim but should recite “incline is set so”.
Claim 6 is objected to for the same reasons as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US 2010/0318928 A1), in view of Martin et al. (US 2018/0136810 A1).

Regarding claim 1, Neuman teaches a display method comprising:
a display step of displaying an image group including a plurality of images and having a dense region where images are so densely arranged that the images partially overlap with each other and a sparse region where arrangement of images is sparser than in the dense region, the plurality of images being juxtaposed in an axial direction (FIG. 3 and [0050-0052]: an image group is displayed, including a plurality of images like icons 310-322. A dense region includes for example icon 318 and icons below/to 
a selection step of selecting any of the images as a selected image (step 918 of FIG. 9 and [0074], [0073-0074] and FIG. 10 or 11: an image/icon 1015 is selected as a selected image);
a movement step of moving the selected image along the axial direction to a predetermined destination (step 920 of FIG. 9 and [0073-0075]; FIG. 16 and [0078]: the selected image is moved along the axial direction, such as the X-axis as supported in [0064], to a predetermined destination.); and
a placement step of placing the selected image at the predetermined destination having the sparse state (steps 928 and 930 of FIG. 9 and [0075], FIG. 16 and [0078]: the selected image is placed at the predetermined destination having the sparse state),
wherein display of at least one of the selected image and non-selected images that were not selected is changed in the selection step, the non-selected images including the images in the dense region and the sparse region other than the selected image (step 918 of FIG. 9 and [0074], [0073-0074] and FIG. 10 or 11: an image/icon 1015 is selected as a selected image. Images other than the selected image correspond to non-selected images. The display of the selected image 1015 is changed as it is “enlarged and moved to the foreground to highlight the item” as stated in [0073]).

Neuman does not explicitly teach selecting an image located in the sparse region, moving the selected image to a predetermined destination in the dense region, and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the images adjacent to each other at the predetermined destination.
Martin teaches selecting an image located in the sparse region (FIG. 4, [0034-0035], and [0041]: an image/thumbnail image 300 located in the sparse region is selected in the sparse region), moving the selected image to a predetermined destination in the dense region (FIGS. 4-6 and [0041-0042]: the selected image 300 is moved to a predetermined destination in the dense region, that is the region including thumbnails at positions 2 and 3), and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the images adjacent to each other at the predetermined destination (FIGS. 5-6 and [0041]: a dense state at the predetermined destination between thumbnails at positions 2 and 3 is initially dense as seen in FIG. 5. Then, the dense state is converted into a sparse state by widening a gap between the images adjacent to each other at the predetermined destination, as seen in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuman to incorporate the teachings of Martin and include selecting an image located in the sparse region, moving the selected image to a predetermined destination in the dense region, and a wide gap step of converting a dense state at the predetermined destination into a sparse state at 

Regarding claim 6, a display apparatus (FIG. 2) comprising:
a display (FIG. 2 and [0046]: for example, a touch-sensitive screen; “display device” in [0049]) that displays an image group including a plurality of images and having a dense region where images are so densely arranged that the images partially overlap with each other and a sparse region where arrangement of images is sparser than in the dense region (FIG. 3 and [0050-0052]: an image group is displayed, including a plurality of images like icons 310-322. A dense region includes for example icon 318 and icons below/to the left of icon 318. A sparse region includes for example the region from icon 316 to icon 310); and
one or more processors that controls the display (processor 120 in FIG. 2 and [0044]) in such a way that a selected image selected from the images located in the sparse region is placed at a predetermined destination in the dense region,

the selected image is moved to the predetermined destination (step 920 of FIG. 9 and [0074-0075]; FIG. 16 and [0078]: the selected image is moved to a predetermined destination), and
the selected image is placed at the predetermined destination having the sparse state (steps 928 and 930 of FIG. 9 and [0075], FIG. 16 and [0078]: the selected image is placed at the predetermined destination having the sparse state),
wherein display of at least one of the selected image and non-selected images that were not selected is changed in the selection step, the non-selected images including the images in the dense region and the sparse region other than the selected image (step 918 of FIG. 9 and [0074], [0073-0074] and FIG. 10 or 11: an image/icon 1015 is selected as a selected image. Images other than the selected image correspond to non-selected images. The display of the selected image 1015 is changed as it is “enlarged and moved to the foreground to highlight the item” as stated in [0073]).

Neuman does not explicitly teach selecting an image located in the sparse region, moving the selected image to a predetermined destination in the dense region, and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the images adjacent to each other at the predetermined destination.
in the dense region (FIGS. 4-6 and [0041-0042]: the selected image 300 is moved to a predetermined destination in the dense region, that is the region including thumbnails at positions 2 and 3), and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the images adjacent to each other at the predetermined destination (FIGS. 5-6 and [0041]: a dense state at the predetermined destination between thumbnails at positions 2 and 3 is initially dense as seen in FIG. 5. Then, the dense state is converted into a sparse state by widening a gap between the images adjacent to each other at the predetermined destination, as seen in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuman to incorporate the teachings of Martin and include selecting an image located in the sparse region, moving the selected image to a predetermined destination in the dense region, and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the images adjacent to each other at the predetermined destination. Doing so would allow a selected image, that has been in a sparse region and thus of particular interest, to maintain its emphasis when displayed at the predetermined destination as moving the selected image would notably, due to the wide gap step, cause other images near the predetermined destination to shift to make room for the selected image. This wide gap step would .

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US 2010/0318928 A1), in view of Martin et al. (US 2018/0136810 A1), and in view of Yamada (US 2012/0204099 A1).

Regarding claim 2, Neuman in view of Martin teaches the display method according to claim 1. Altough Martin teaches widening the gap between the images adjacent to each other at the predetermined destination in the wide gap step, Neuman in view of Martin does not explicitly teach wherein this step causes the images to have a small overlapping region where the images overlap with each other, allowing recognition of information described in the images.
Yamada teaches the wide gap step causes the images to have a small overlapping region where the images overlap with each other, allowing recognition of information described in the images (FIG. 11, FIG. 13, [0093], and [0098]: a gap is widened between adjacent images according to the predetermined destination value with respect to the page order. This causes overall reduction in the overlapping region between images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuman in view of Martin to incorporate the teachings of Yamada and have wherein the widening the gap step 

Regarding claim 3, Neuman in view of Martin teaches the display method according to claim 1, wherein the images each have a quadrangular shape (Neuman, FIG. 3 and [0050-0052]: the images/icons each have a quadrangular shape) (See also Martin, FIG. 4).
Neuman in view of Martin does not explicitly teach the images displayed in the image group each have a pair of inclining edges facing each other out of four edges.
Yamada teaches wherein the images each have a quadrangular shape, and the images displayed in the image group each have a pair of inclining edges facing each other out of four edges (FIG. 11 and [0084-0086]: each image has a quadrangular shape and has a pair of inclining edges facing each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuman in view of Martin to incorporate the teachings of Yamada and have the images displayed in the image group each have a pair of inclining edges facing each other out of four edges. Doing so would allow more images to be displayed on the screen as a result of the inclination.

Regarding claim 4, Neuman in view of Martin and in view of Yamada teaches the display method according to claim 3. Neuman in view of Martin and in view of Yamada further teaches wherein an angle of inclination of the selected image by which the pair of edges incline is so set that the angle of inclination at the predetermined destination is greater than the angle of inclination of other images in the sparse region (Neuman, for the selected image aspect, step 918 of FIG. 9 and [0074], [0073-0074] and FIG. 10 or 11: an image/icon 1015 is selected as a selected image) (Yamada, FIG. 11, FIG. 13, [0093], and [0098]: an angle of inclination at the predetermined destination is set so that the angle of inclination is greater than that of other images in the sparse region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selected image of Neuman in view of Martin and in view of Yamada to incorporate the further teachings of Yamada and have wherein an angle of inclination of the selected image by which the pair of edges incline is so set that the angle of inclination at the predetermined destination is greater than the angle of inclination in the sparse region. Doing so would allow the user to view the image at a better angle, given the greater inclination, so as to make the image or text in the image appear flatter and easier to view or read.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.



It is believed that the applied references do not disclose and would not have rendered obvious the subject matter recited in amended claims 1 and 6.

Examiner respectfully disagrees.

Regarding point (a), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The amendments have changed the scopes of the claims and additional mapping has been provided in this Office Action to show how Neuman teaches the newly added limitations regarding juxtaposition of images in an axial direction, moving the selected image along the axial direction, and changing at least one of the selected image and non-selected images in the selection step. Overall, Neuman in view of Martin teaches the limitations as recited in independent claims 1 and 6. Therefore, independent claims 1 and 6 remain rejected .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171